ProspectusFiled pursuant to Rule 424 (b) (1) SEC File #333-152160 The Information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offering or sale is not permitted. IMPERIAL RESOURCES, INC. Offering Price:$ 0.05 per share Offering by Selling Securities Holders:1,052,500 Shares of Common Stock We are registering 1,052,500 shares of our common stock for resale by the selling security holders identified in this prospectus.We will not receive any of the proceeds for the sale of the shares by the selling security holders.The shares are being registered to permit public secondary trading of the shares being offered by the selling security holders named in this prospectus.The number of shares of Imperial Resources Inc. being registered by selling security holders is 28.05% of our issued and outstanding common stock. There is no public market for Imperial Resources Inc.’s common stock. Our common stock is presently not traded on any market or securities exchange. The sale price to the public is fixed at $0.05 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board (“OTCBB”). Although we intend to apply for quotation of our common stock on the OTCBB through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. Investing in our common stock involves a high degree of risk.The reader should carefully consider the factors described under the heading “Risk Factors” beginning at page 6. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Dealer Prospectus Delivery Instructions Until October 18, 2008 all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. The date of this prospectus is July 18, 2008. -1- Table of Contents Prospectus Summary 3 Risk Factors 6 Forward Looking Statements 12 Use of Proceeds 12 Determination of Offering Price 13 Market for Common Equity and Related Stockholder Matters 13 Selling Security Holders 13 Plan of Distribution 15 Description of Business And Property 18 Management’s Discussion and Analysis or Plan of Operations 25 Management 30 Executive Compensation 33 Principal Shareholders 34 Description of Securities 34 Certain Transactions 35 Litigation 36 Interest of Named Expert and Counsel 36 Additional Information 36 Index To Financial Statements 36 -2- PROSPECTUSSUMMARY THE FOLLOWING SUMMARY IS NOT COMPLETE AND DOES NOT CONTAIN ALL OF THE INFORMATION THAT MAY BE IMPORTANT TO PROSPECTIVE INVESTORS. EACH PROSPECTIVE INVESTOR IS URGED TO READ THIS PROSPECTUS IN ITS ENTIRETY BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE OUR COMMON STOCK FROM OUR SELLING SECURITY HOLDERS. As used in this prospectus, unless the context otherwise requires, "we", "us","our", “Imperial” or "Imperial Resources" refers to Imperial Resources Inc."SEC" refers to the Securities Exchange Commission."Securities Act" refers to the Securities Act of 1933, as amended."Exchange Act" refers to the Securities Exchange Act of 1934, as amended. Our Business We were incorporated under the laws of the State of Nevada on August 2, 2007 (date of inception) under the name of Imperial Resources, Inc. Our fiscal year end is March 31. From inception, our operations have been primarily limited to organizing our company and acquiring our mineral claim.Our principal office is located at Payyappilly House, Thiruthipuram P.O., Kottapuram Via, 680667 – Ernakulam Dt., Kerala, India.Our telephone is 011-91-484-248-6928.We do not have any subsidiaries, affiliated companies or joint venture partners. Our mineral property, the Bhadrachalam Gold Claim (hereinafter the “Imperial Claim”), is a gold exploration project located 35 km Northeast of Pollavarara, (closest city),41 km South of the city of Cheria and 45 km Northeast of the city of Khammam, in the District of Andhra Pradesh, India.We are the registered and beneficial owner of a 100% interest in the Imperial Claim located in Andhra Pradesh, India.Imperial acquired the Imperial Claim for the sum of $5,000 by purchase from an unrelated vendor, Pune Minerals, LLC. Our business plan is to explore the Imperial Claim for commercially exploitable reserves of valuable minerals.The Imperial Claim has no proven or probable mineral reserves, and there is no assurance that it contains commercially exploitable reserves of valuable minerals. We recently commenced our Phase I exploration work on the Imperial Claim.We have funds sufficient to complete only Phase 1 of a two-phase exploration program, recommended by our professional geologist, for the Imperial Claim.We anticipate completing Phase I during 2008. Exploration for minerals is a speculative venture necessarily involving substantial risk.The expenditures to be made by us on our exploration program may not result in the discovery of commercially exploitable reserves of valuable minerals.The probability of a mineral claim ever having commercially exploitable reserves is extremely remote, and in all probability our mineral claims do not contain any reserves.Any funds spent on the exploration of these claims will probably be lost.If we are unable to find reserves of valuable minerals or we cannot remove the minerals because we either do not have the capital to do so, or because it is not economically feasible to do so, then we will cease operations and you will lose your investment. We anticipate that any additional funding that we require will be in the form of equity financing from the sale of our common stock.There is no assurance, however, that we will be able to raise sufficient funding from the sale of our common stock.The risky nature of this enterprise and lack of tangible assets places debt financing beyond the credit-worthiness required by most banks or typical investors of corporate debt until such time as an economically viable mine can be demonstrated.We do not have any arrangements in place for any future equity financing.If we are unable to secure additional funding, we will cease or suspend operations.We have no plans, arrangements or contingencies in place in the event that we cease operations. If, on the advice of our independent consulting geologist, Nitesh Varma, we discontinue our exploration of the Imperial Claim, we may seek to acquire other natural resource exploration properties.Any such acquisition(s) will involve due diligence costs in addition to the acquisition cost.We will also have an ongoing obligation to maintain our periodic filings with the appropriate regulatory authorities, which will involve legal and accounting costs.In the event that our available capital is insufficient to acquire an alternative resource property and sustain minimum operations, we will need to secure additional funding or else we will be compelled to discontinue our business. -3- We have earned no revenue since inception.From August 2, 2007 (inception) through March 31, 2008, we incurred a net loss of $45,549.Further losses are anticipated in the development of our business.We have limited financial resources and require additional financing to fund our operations.These factors raise substantial doubt about our ability to continue as a going concern.Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to locate commercially exploitable reserves of valuable minerals. Our officers and directors have only recently become interested in natural resource exploration.None of them has any professional training nor technical credentials in the exploration, development, or operation of mines.We therefore intend to retain qualified persons on a contract basis to perform the exploration of the property as needed.We do not have any verbal or written agreement regarding the retention of any qualified engineer or geologist for our exploration program.Nitesh Varma, the professional geologist we hired to outline a work program on the Imperial Claim, has indicated that, subject to availability, he would be prepared to oversee the exploration program, but we have not discussed any terms of such an arrangement. We currently have no employees other than our three officers/directors, each of whom will only be devoting approximately eight hours per week, to our operations.We do not intend to hire any employees for the next twelve months and unless and until we have proven mineral reserves. James Payyappilly, Josey Sajan and Tessy Francis, our sole officers and directors, control us.If they are able to sell all of their offered shares, they will still own, collectively, approximately 72% of our voting stock. The following sets forth the number and percentage of outstanding shares of common stock that will be sold by: Number Percentage Selling security holders other than our two officers and directors 752,500 20.05% Our three officers and directorswho are among the Selling security holders 300,000 7.99% All selling security holders including our two officers and directors 1,052,500 28.04% The Offering Common stockoffered 1,052,500 offered by the selling security holders including 300,000 shares by our directors and officers detailed in the section of the Prospectus entitled “Selling Security Holders” beginning on page 13. -4- Shares of Common stockoutstandingasof the date of this Prospectus 3,752,500 shares Use of proceeds We will not receive any proceeds from the sale of our common stock by the selling security holders. Plan of Distribution The offering is made by the selling security holders named in this Prospectus to the extent they sell shares. Sales may be made at $0.05 per share, provided that if our shares are subsequently traded on the ‘Over The Counter Bulletin Board’ (“OTCBB”), selling security holders may sell at market or privately negotiated prices. Risk Factors You should carefully consider all the information in this Prospectus. In particular, you should evaluate the information set forth in the section of the Prospectus entitled “Risk Factors” beginning on page 6 before deciding whether to purchase the common shares. Selected Financial Information The following financial information summarizes the more complete historical financial information set out in our audited financial statements filed with this prospectus: From date of inception (August 2, 2007) To March 31, 2008 Statement of Expenses Information: Revenue $Nil Net Losses 45,549 Total Operating Expenses 45,549 Exploration Expenses 11,217 General and Administrative 34,332 As atMarch 31, 2008 Balance Sheet Information: Cash $18,463 Total Assets 18,463 Total Liabilities 15,587 Shareholders’ Equity 2,876 -5- Risk Factors ANY INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. PROSPECTIVE INVESTORS SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED BELOW AND THE OTHER INFORMATION IN THIS PROSPECTUS BEFORE INVESTING IN OUR COMMON STOCK. IF ANY OF THE FOLLOWING RISKS OCCUR, OUR BUSINESS, OPERATINGRESULTSAND FINANCIAL
